Citation Nr: 1736274	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-26 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression; residuals of a neck injury with limitation of motion; and cognitive disorder, not otherwise specified (NOS), residual of a traumatic brain injury (TBI).

2.  Entitlement to a jaw disorder, to include as secondary to service-connected PTSD with depression; residuals of a neck injury with limitation of motion; and cognitive disorder, NOS, residual of a TBI.

3.  Entitlement to an initial evaluation in excess of 30 percent for PTSD with depressive disorder prior to January 29, 2006. 

4.  Entitlement to an initial evaluation in excess of 50 percent for PTSD with depressive disorder on or after January 29, 2006. 




ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from April 1978 to January 1984 and from August 1987 to October 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board notes that the Veteran's claims for service connection for sleep and jaw disorders were previously considered and denied by the Agency of Original Jurisdiction (AOJ) in a July 2007 rating decision.  However, applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c) (2016).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.  

In this case, in July 2010, the RO received a copy of the Veteran's service treatment records for her period of service from April 1978 to January 1984 that are pertinent to her claims.  The Board also notes that the records were in existence and not previously associated with the claims file at the time of the July 2007 rating decision.  Therefore, 38 C.F.R. § 3.156(c) applies, the July 2007 rating decision is not final, and the claim will be reconsidered on the merits.  

The Board also notes that the Veteran's appeal originally included the issue of entitlement to service connection for PTSD.  In a September 2009 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective from September 19, 2006.  The record reflects that the RO subsequently accepted a March 2011 VA Form 9 as a notice of disagreement with the initial evaluation assigned for PTSD.  In a December 2012 rating decision, the RO increased the evaluation assigned for PTSD to 50 percent effective from January 29, 2008.  In so doing, the RO indicated that the 50 percent evaluation was a full grant of the benefit sought on appeal.  However, a review of the Veteran's March 2011 notice of disagreement does not demonstrate a clear intent to limit the appeal to a 50 percent evaluation.  Notably, the Veteran specifically asserted that her PTSD warranted an evaluation of 50 percent or more.  Moreover, the AOJ did not assign a 50 percent evaluation for the entire appeal period.  Therefore, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO has not issued a statement of the case addressing this matter.  Therefore, a remand is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

The Board further notes that the Veteran had appealed the portion of the April 2009 rating decision that determined new and material evidence had not been received to reopen a previously denied claim for service connection for a forehead scar. However, in a July 2011 rating decision, the RO granted service connection for facial scars (previously claimed as a forehead scar).  The AOJ's grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Therefore, that matter is no longer on appeal, and no further consideration is necessary. 

The record reflects that the Veteran was previously represented by Disabled American Veterans; however, she revoked that representation.  See, e.g., September 2011 substantive appeal; November 2010 report of general information.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the claim for service connection for a sleep disorder, the Veteran has not been afforded a VA examination.  The Veteran has contended that she has a current sleep disorder that is secondary to her service-connected PTSD; residuals of a neck injury with limitation of motion; and cognitive disorder, NOS, residual of a TBI.  See, e.g., September 2006 claim; April 2008 statement in support of claim; and November 2009 statement in support of claim.  She has also reported that her sleep difficulties have been ongoing since in-service military sexual trauma and motor vehicle accidents.  See, e.g., September 2006 claim; March 2007 statement in support of claim; February 2008 VA psychiatric record.  

The Veteran's service treatment records show that she reported having frequent trouble sleeping at her separation from service.  See October 1993 report of medical history.  The post-service VA medical records also show diagnoses of insomnia.  In addition, a January 2008 VA primary care record noted that the Veteran's neck prevented her from falling asleep.  In a November 2011 VA psychiatric examination, the examiner indicated that the Veteran's symptoms of PTSD included trouble sleeping.  However, the examiner did not address whether the Veteran has a current sleep disorder that is separate and distinct from any symptoms of her service-connected disabilities.  Therefore, a remand is necessary to obtain a VA examination and medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Regarding the claim for service connection for a jaw disorder, the Veteran was afforded a VA examination in July 2011.  The examiner diagnosed the Veteran with congenital bruxism and stated that the condition caused chipping of her dental veneers and tension in her masticatory muscles.  The examiner opined that the Veteran's jaw discomfort was not directly related to her service-connected conditions.  In so doing, the examiner stated that the Veteran's symptoms were attributable to a lifetime of bruxism, which is a congenital habit.  She further stated that that the stress of the Veteran's injuries may have increased the activity of her bruxism, but did not cause her condition.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  The July 2011 examiner indicated that the Veteran's bruxism was congenital. However, the examiner did not clearly indicate whether the Veteran's bruxism was a congenital disease or defect.  Moreover, she did not address whether there was a superimposed disease or injury that occurred during service.  

In addition, the Board notes that the examiner's opinion that the Veteran's injuries may have increased the activity of her bruxism is too speculative to support a grant of service connection.  See, e.g., McLendon v. Nicholson, 20 Vet. App. 79, 83   (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); see also 38 C.F.R. § 3.102 (finding of service connection may not be based on a resort to speculation or a remote possibility).  For these reasons, the Board finds that an additional VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In addition, in April 2008, the Veteran reported that she was planning to receive dental treatment for her jaw disorder.  Moreover, the Board notes that the most recent VA treatment records currently associated with the claims file are dated in February 2016.  Therefore, on remand, the AOJ should attempt to obtain any outstanding VA and private medical records.

Lastly, for the reasons set forth in detail in the introduction, a remand is required for the AOJ to issue a statement of the case addressing the issue of entitlement to increased evaluations for the Veteran's service-connected PTSD.  See 38 C.F.R. § 19.9 (c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her sleep and jaw disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Eastern Colorado Health Care System dated from August 2015 to the present and any records from the Columbia South Carolina VAMC dated from February 2016 to the present.

2.  After completing the foregoing development, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any sleep disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current sleep disorders.  In so doing, the examiner should determine whether the Veteran has a sleep disorder that is separate and distinct from her service-connected disabilities rather than a symptom attributable to them.  The examiner should note that the Veteran is currently service-connected for PTSD with depression; residuals of a neck injury with limitation of motion; and cognitive disorder, NOS, residual of a TBI.

For any diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service, to include any symptomatology therein.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was either caused by or aggravated by the Veteran's service-connected for PTSD with depression; residuals of a neck injury with limitation of motion; and cognitive disorder, NOS, residual of a TBI.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After any additional records are associated with the claims file, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of any jaw disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current jaw disorders. 
 
For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease. 

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For each current jaw disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service.

(b)  For each current jaw disorder that is a congenital disease or not a congenital defect, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service.  If the evidence reflects such an increase, the examiner should indicate whether the increase was due to the natural progression of the disorder or whether it represented a chronic worsening of the underlying pathology.

(c)  If the examiner determines that the jaw disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service, to include any symptomatology therein. 

The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the disorder was either caused by or aggravated by the Veteran's service-connected for PTSD with depression; residuals of a neck injury with limitation of motion; and cognitive disorder, NOS, residual of a TBI.

(The term "clear and unmistakable" means that the evidence is undebatable.)  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims for service connection for a sleep disorder and a jaw disorder should be readjudicated.  

If the benefits sought are not granted, the Veteran and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

6.  The AOJ should issue a statement of the case addressing the issue of entitlement to increased evaluations for PTSD.   

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the statement of the case unless she perfects her appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




